
	

115 HR 6729 : Empowering Financial Institutions to Fight Human Trafficking Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6729
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To allow nonprofit organizations to register with the Secretary of the Treasury and share
			 information on activities that may involve human trafficking or money
			 laundering with financial institutions and regulatory authorities, under a
			 safe harbor that offers protections from liability, in order to better
			 identify and report potential human trafficking or money laundering
			 activities.
	
	
 1.Short titleThis Act may be cited as the Empowering Financial Institutions to Fight Human Trafficking Act of 2018. 2.Anti-Money Laundering Information Providers (a)In generalSubchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following:
				
					5333.Anti-money laundering information providers
						(a)Cooperation among financial institutions and sources of information on human trafficking and money
			 laundering
 (1)In generalNot later than the end of the 120-day period beginning on the date of enactment of this section, the Secretary of the Treasury shall issue regulations to allow nonprofit organizations that the Secretary determines to be qualified to share information with financial institutions, associations of financial institutions, their regulatory authorities, and law enforcement agencies regarding individuals, entities, organizations, and countries suspected of possible human trafficking or related money laundering activities.
 (2)Cooperation and information sharing proceduresThe regulations required under paragraph (1) may include or create procedures for cooperation and information sharing focused on—
 (A)matters specifically related to those benefitting directly and indirectly from human trafficking, the means by which human traffickers transfer funds within the United States and around the world, and the extent to which financial institutions, including depository institutions, asset managers, and insurers in the United States, are unwittingly involved in such matters or transfers and the extent to which such entities are at risk as a result; and
 (B)means of facilitating the identification of accounts and transactions involving human traffickers and facilitating the exchange of information concerning such accounts and transactions between nonprofit organizations, financial institutions, regulatory authorities, and law enforcement agencies.
 (3)Method of regulationThe regulations required under paragraph (1) may— (A)be made coextensive with the regulations adopted pursuant to other programs, regulated by the Secretary, for sharing information on unlawful activities between financial institutions;
 (B)establish a registration process overseen by the Secretary that— (i)requires a nonprofit organization to demonstrate that they meet certain qualifications that the Secretary determines appropriate, including the establishment of policies and procedures reasonably designed to ensure the prompt identification and correction of inaccurate information shared under paragraph (1);
 (ii)allows the Secretary to disqualify nonprofit organizations that do not meet such qualifications; and
 (iii)allows the Secretary to terminate the registration of a nonprofit organization at any point if the Secretary determines such termination is appropriate and provides sufficient notice of such termination to the applicable nonprofit organization;
 (C)require a nonprofit organization to register with the Secretary before sharing information that will be subject to the safe harbor provided under subsection (b); and
 (D)ensure that financial institutions, associations of financial institutions, their regulatory authorities, law enforcement authorities, and any other appropriate entities are made aware of those nonprofit organizations that are registered with the Secretary.
								(4)Recipients of information
 (A)In generalThe Secretary shall determine those financial institutions which are eligible to be recipients of information from nonprofit organizations made in compliance with the regulations issued under subsection (a). Such eligible financial institutions may include those already participating in existing information sharing programs regulated by the Secretary regarding unlawful activity.
 (B)No safe harbor for information provided to other financial institutionsIf a nonprofit organization shares information with a financial institution that is not eligible under subparagraph (A), such sharing of information shall not be subject to the safe harbor provided under subsection (b).
 (5)Information sharing between financial institutionsThe regulations adopted pursuant to this section— (A)may be coextensive with other regulations governing the sharing of information between financial institutions on suspected unlawful activities; and
 (B)shall allow financial institutions that receive information in compliance with the regulations issued under subsection (a) to share such information with other financial institutions through existing information sharing programs.
								(b)Safe harbor for information providers
 (1)In generalA nonprofit organization, financial institution, association of financial institutions, regulatory authority of a financial institution, or law enforcement agency in compliance with the regulations issued under subsection (a) that transmits or shares information described under subsection (a) for the purposes of identifying or reporting activities that may involve human trafficking acts or related money laundering activities shall not be liable to any person under any law or regulation of the United States, any constitution, law, or regulation of any State or political subdivision thereof, or under any contract or other legally enforceable agreement (including any arbitration agreement), for such disclosure or for any failure to provide notice of such disclosure to the person who is the subject of such disclosure, or any other person identified in the disclosure, except where such transmission or sharing violates this section or regulations issued pursuant to this section.
 (2)No good faith requirementA nonprofit organization, financial institution, association of financial institutions, regulatory authority of a financial institution, or law enforcement agency that transmits or shares information described under paragraph (1) shall not be required to demonstrate that such transmission or sharing was made on a good faith basis in order to receive the benefit of the safe harbor provided by paragraph (1).
 (c)Non-Mandatory compliance with this sectionThis section may not be construed as requiring a nonprofit organization to comply with the regulations issued under subsection (a) before sharing information with a financial institution, association of financial institutions, regulatory authority of a financial institution, or law enforcement agency.
 (d)Reports to the financial services industry on suspicious financial activitiesBeginning 10 months after the date of the enactment of this section, and at least semiannually thereafter, the Secretary of the Treasury shall—
 (1)publish a report containing a detailed analysis identifying patterns of suspicious activity and other investigative insights derived from the regulations issued under this section and investigations conducted by Federal, State, local, and Tribal law enforcement agencies to the extent appropriate;
 (2)distribute such report to financial institutions; and (3)provide such report upon publication to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (e)Nonprofit organization definedFor purposes of this section, the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code..
 (b)Clerical amendmentThe table of contents for chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5332 the following:
				
					
						5333. Anti-money laundering information providers..
			
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk
